365 S.W.3d 312 (2012)
Patrick McGINNESS, Appellant-Respondent,
v.
KANSAS CITY MISSOURI SCHOOL DISTRICT, Respondent-Appellant.
Nos. WD 73233, WD 73249.
Missouri Court of Appeals, Western District.
May 1, 2012.
Tequiero Morenito Smith and Jason David Kander, Kansas City, MO, for appellant-respondent.
Kimberly Ann Jones and Hayley Elizabeth Hanson, Kansas City, MO, for respondent-appellant.
Division Three: KAREN KING MITCHELL, P.J., JAMES M. SMART, JR., and GARY D. WITT, JJ.

ORDER
PER CURIAM:
Patrick McGinness and the Kansas City Missouri School District both appeal a judgment of the circuit court in a case involving claims of disability discrimination and retaliation under the Missouri Human Rights Act. The parties each contend that the court erred in different post-trial rulings after a jury verdict in favor of McGinness on both claims. We conclude that neither party has demonstrated trial court error in the post-trial rulings. We affirm the judgment in all respects. Rule 84.16(b).